




AMENDED AND RESTATED EMPLOYMENT AGREEMENT




THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 1st day of July, 2013 (the “Effective Date”) by and
between OMNICARE, INC., a Delaware corporation (the “Company”) and John L.
Workman (“Executive”).


WHEREAS, Executive is the Chief Executive Officer of the Company;


WHEREAS, Executive and the Company have entered into an employment agreement,
dated October 21, 2009, as amended on December 7, 2010 and on June 11, 2012 (as
amended, the “Original Employment Agreement”); and


WHEREAS, the Company and Executive desire to amend and restate the Original
Employment Agreement to consolidate the original agreement and subsequent
amendments and to revise certain of its provisions on the terms set forth
herein.


THEREFORE, in consideration of these recitals and the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:


SECTION 1     EMPLOYMENT


1.1 POSITION. Commencing on the Effective Date, the Company shall continue to
employ Executive as the Chief Executive Officer of the Company for the Term of
this Agreement set forth in Section 3.1, reporting to the Company’s Board of
Directors (the “Board”). Executive shall be assigned such duties with regard to
the business of the Company as are generally performed by an executive of the
Company serving in such position, and such other duties as may from time to time
be assigned to Executive by the Board consistent with such position.


1.2 DUTIES. Executive agrees to devote his exclusive and full professional time
and attention to his duties as an employee of the Company. In addition,
Executive agrees that he shall not render to others any service of any kind for
compensation or engage in any other business activity including without
limitation any involvement in any business in which Executive has any
administrative or operating responsibility; provided, Executive may (or may
continue to) serve as a member of the board of directors of one outside
publicly-traded company and, with the prior consent of the Board (which consent
shall not be unreasonably withheld), the board of directors of any other public
or privately-held company, provided that such service with any such companies
does not interfere with Executive’s discharge of his duties to the Company and
is not competitive with the Company. If at any time service on any board of
directors would, in the discretion of the Board, conflict with Executive’s
fiduciary duty to the Company or create any appearance thereof, Executive shall
promptly resign from such other board of directors after written



NEWYORK 8932888
 
 




--------------------------------------------------------------------------------




notice of the conflict is received from the Board. Subject to Section 4 hereof,
Executive shall not be precluded from devoting reasonable periods of time
required to manage his personal investments and participate in professional,
educational, philanthropic, or community activities; provided that such
activities do not interfere with Executive’s discharge of his duties to the
Company.


1.3 LOCATION. Executive shall perform his duties in the Cincinnati, Ohio
metropolitan area but from time to time Executive may be required to travel to
other locations in connection with his responsibilities under this Agreement.


SECTION 2 COMPENSATION, BENEFITS AND EXPENSES


2.1 BASE SALARY. During the Term, the Company shall pay to Executive a salary
(“Base Salary”) at an annual rate of $800,000, payable in accordance with the
regular payroll practices of the Company but not less frequently than monthly.
Executive’s Base Salary may be reviewed by the Compensation Committee of the
Board (the “Compensation Committee”) and may be increased at the Compensation
Committee’s discretion taking into consideration Executive’s performance,
Company performance and general economic conditions. The Base Salary as
determined herein from time to time shall constitute Executive’s “Base Salary”
for purposes of this Agreement.


2.2
INCENTIVE COMPENSATION.



(a)    Executive was granted an annual bonus opportunity under the Company’s
Annual Incentive Plan for Senior Executive Officers (such plan or any successor
plan, the “AIP”) for the 2013 fiscal year and will be entitled to any payment
earned in accordance with the terms of such grant and the terms of the AIP.


(b)    The Company will grant Executive a short-term incentive opportunity with
a target amount of $2,000,000 and a maximum amount of $4,000,000 based upon
achievement of performance goals over the eighteen (18)-month period beginning
July 1, 2013 and ending December 31, 2014 (the “Short-Term Incentive”). The
performance goals for the Short-Term Incentive shall be determined by the
Compensation Committee taking into account goals and performance criteria that
are consistent with the types of goals and performance criteria applicable under
the AIP for 2013 and including such other goals and performance criteria as may
be determined appropriate by the Compensation Committee. The Short-Term
Incentive will be payable following the expiration of the Term and at the time
that awards under the AIP are generally paid to other executives for the 2014
fiscal year (but in all events within the 2015 calendar year).


(c)    Executive acknowledges that, other than as provided in Section 2.2(a) and
(b) above, he will not be entitled to any grant of short-term or long-term
incentive compensation during the Term, including any bonus opportunity under
the AIP for the 2014 fiscal year or any grant under the Company’s 2014 long-term
incentive compensation program.



2
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------






2.3 REIMBURSEMENT OF BUSINESS EXPENSES. During the Term, the Company shall
reimburse Executive for all authorized, ordinary and necessary business expenses
incurred and substantiated by him in accordance with applicable Company policy.
In all events, any reimbursement made to Executive pursuant to this Section 2.3
shall be made not later than the end of the calendar year following the calendar
year in which the related expense was incurred and shall be subject to Section
6.14(b).


2.4 EXECUTIVE BENEFITS. During the Term, Executive shall be entitled to
participate in all employee benefit plans of the Company including thrift,
profit sharing, medical coverage, education, or other welfare benefits that the
Company has adopted or may adopt, maintain or contribute to for the benefit of
its senior executives in accordance with the terms of such plans and programs;
provided, nothing herein shall preclude the Company’s authority to amend or
terminate any such plans at any time and from time to time, provided that
Executive shall not participate in the Company’s Senior Executive Change in
Control Plan, the Senior Executive Severance Plan or the Executive Severance
Plan. Executive shall be entitled to five (5) weeks of paid-time off each
calendar year.


2.5 DEFERRED COMPENSATION. For plan years beginning in 2013, the Rabbi Trust
Deferred Compensation Plan has been frozen and no additional contributions to
such plan will be made on behalf of Executive during the Term. During the Term,
Executive shall participate in the Company’s Non-Qualified Deferred Compensation
Plan in accordance with the terms of such plan. Executive will be distributed
amounts from the Rabbi Trust Deferred Compensation Plan and the Non-Qualified
Deferred Compensation Plan in accordance with the terms of such plans.


SECTION 3 TERM; TERMINATION OF EMPLOYMENT


3.1 TERM. The term of employment of Executive pursuant to this Agreement shall
continue from and after the Effective Date and shall continue through December
31, 2014 (the “Term”). Notwithstanding the foregoing, this Agreement and
Executive’s employment may be terminated at any time during the Term pursuant to
Sections 3.2 through 3.5 hereof.


3.2 TERMINATION FOR CAUSE. The Company shall have the right to terminate this
Agreement and Executive’s employment, by written notice to Executive, for any of
the following causes (a “Termination for Cause”):


(a) fraud or willful or intentional misrepresentation in connection with
Executive’s performance of his duties hereunder;


(b) the failure by Executive to substantially perform his duties hereunder;


(c) the failure by Executive to follow the lawful directives of the Board;





3
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------




(d) willful or intentional conduct by Executive that is detrimental to the
Company’s reputation, goodwill or business operations in any material respect;


(e) breach or threatened breach by Executive of the restrictive covenants
incorporated in Section 4 hereof; or


(f) Executive’s conviction for, or plea of nolo contendere to a charge of
commission of, a felony or a violation of federal or state securities laws.


In no event shall Executive be considered to have been terminated for “Cause”
unless the Company delivers a written notice of termination to Executive
identifying in reasonable detail the acts or omissions constituting “Cause” and
the provision of this Agreement relied upon. In the case where such acts or
omissions are not capable of cure, Executive’s termination will take effect upon
his receipt of such notice. In the case where such acts or omissions are capable
of cure, Executive’s termination will take effect fifteen (15) days following
his receipt of such notice if such acts or omissions are not cured by Executive
by such date, provided the Company may suspend Executive’s employment or place
him on leave of absence pending such cure (provided that, for any period of
suspension or leave of absence, he shall continue to be treated as an employee
of the Company for all purposes of this Agreement). For the avoidance of doubt,
mere failure of the Company to achieve earnings goals shall not constitute
“Cause.” Upon any Termination for Cause, all payments, contributions, vesting
and other benefits to Executive under Section 2 of this Agreement shall cease
immediately, with the exception of reimbursement of authorized, ordinary and
necessary business expenses already incurred, any compensation already earned or
vested as of that date, any payments and benefits to which Executive is entitled
under the express terms of any benefit plan or program (other than any bonus,
incentive or severance plan or program), any payments and benefits required by
applicable law and, if not already paid, the reimbursement required by Section
6.17 (collectively, the “Accrued Obligations”).


3.3 DISABILITY, ILLNESS OR DEATH. If Executive is unable to perform his duties
under this Agreement by reason of illness or other physical or mental
disability, and such physical or mental disability has continued for ninety (90)
days or would be reasonably expected to continue for at least ninety (90) days,
then this Agreement and Executive’s employment shall be deemed terminated
(“Termination for Disability”). Upon Termination for Disability, Executive shall
continue to receive the compensation and benefits described in Section 2 hereof
(to the extent permitted under the terms of any applicable plan) for a period of
three (3) months after the date of termination reduced by any disability payment
to which Executive may be entitled in lieu of such compensation but not by any
disability payment for which Executive has privately contracted and paid the
premiums. If Executive should die before the termination of this Agreement, all
payments, contributions and benefits to Executive under Section 2 of this
Agreement shall terminate upon the date of his death, with the exception of the
Accrued Obligations. The benefits provided in this Section 3.3 pursuant to a
Termination for Disability shall constitute “disability pay” within the meaning
of Treasury Regulation Section 31.3121(v)(2)-1(b)(4)(iv)(C).



4
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------






3.4 TERMINATION FOR REASONS OTHER THAN WITH CAUSE.


(a)    The Company shall have the right to terminate this Agreement and
Executive’s employment prior to the expiration of the Term, other than a
Termination for Cause (and other than a Termination for Disability or a
termination due to death) upon ten (10) days’ written notice to Executive. If,
prior to the expiration of the Term, the Company terminates this Agreement and
Executive’s employment hereunder other than a Termination for Cause (and other
than a Termination for Disability or a termination due to death), subject to
Section 3.8 and Section 6.14:


(i) Executive shall receive as severance pay continued payment of his Base
Salary through December 31, 2014, such payment to be made in accordance with the
Company’s standard payroll practices;


(ii) Executive shall receive any unpaid annual bonus (other than the Short-Term
Incentive) earned in accordance with the terms of the AIP with respect to any
fiscal year preceding the date of termination, payable when annual bonuses are
paid to senior executives for such year;


(iii)    Executive shall receive the Short-Term Incentive payable at the time
that AIP awards are generally paid to other executives for the 2014 fiscal year
(but in all events within the 2015 calendar year), with the amount of the
Short-Term Incentive to be conditioned upon (A) meeting applicable Section
162(m) performance goals and (B) the degree of achievement of the other
performance goals with respect to such award;


(iv) To the extent not fully vested, all Company stock options and time-based
restricted stock awards held by Executive shall become fully vested on the date
of termination with vested stock options remaining exercisable for six (6)
months following termination of employment;


(v) For purposes of the performance restricted stock unit award granted to
Executive in 2013, if the termination occurs prior to the end of the applicable
cumulative performance period, Executive will be treated as if Executive was
terminated under Section 4.4 of his 2013 Company performance restricted stock
unit award agreement and shall be treated as having satisfied all requirements
of such Section and will be subject to meeting applicable Section 162(m)
performance targets;


(vi) For purposes of the performance restricted stock unit award granted to
Executive in 2012, if the termination occurs prior to the end of the applicable
performance period, Executive will be treated as if Executive was terminated
under Section 4.5 of his 2012 Company performance restricted stock unit award
agreement and shall be treated as having satisfied all requirements of such
Section and will be subject to meeting applicable Section 162(m) performance
targets;





5
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------




(vii) Executive shall become fully vested in his benefits under the Company’s
Rabbi Trust Deferred Compensation Plan and the Non-Qualified Deferred
Compensation Plan on the date of termination and benefits under such plans will
be paid in accordance with the terms of such plans;


(viii) Executive shall be entitled to continued participation for eighteen (18)
months in the Company’s medical, dental and vision welfare benefit plans which
cover Executive (and his eligible dependents) following termination of
employment upon the same terms and conditions in effect for active employees of
the Company subject to Executive’s continued co-payment of premiums for such
coverage, to the extent that the terms of such plans permit Executive’s
continued participation during such period; provided, in the event Executive
obtains other employment and becomes covered by the other employer’s plan(s)
that offers substantially similar or more favorable benefits, determined on a
benefit-by-benefit and coverage-by-coverage basis, such continuation of benefits
by the Company shall immediately cease. The continuation of medical, dental and
vision benefits under this Section 3.4(a)(viii) shall be conterminous with, and
reduce the period of coverage and count against, Executive’s right to healthcare
continuation benefits under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”).


Subject to Section 3.8 and Section 6.14, the first severance payment under
Section 3.4(a)(i) shall be made on the first payroll date following the Release
Date (as defined in Section 3.8). Executive’s right to receive such severance
payments under Section 3.4 or Section 3.5, as may apply, shall be treated as a
right to receive a series of separate payments under Treasury Regulation Section
1.409A-2(b)(2)(iii). As used under this Agreement, a “Separation from Service”
occurs when Executive dies, retires, or otherwise has a termination of
employment with the Company that constitutes a “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h)(1), without regard to the
optional alternative definitions available thereunder.


(b) In the event of a termination of Executive by the Company other than a
Termination for Cause (and other than a Termination for Disability or a
termination due to death) under this Section 3.4, Executive acknowledges that
the Company shall have no obligations or liability to him under this Agreement
other than the obligations set forth in Section 3.4(a), Section 5 and the
Accrued Obligations.


(c) In the event that (i) the Company, during the Term, and, (A) prior to a
Change in Control (as defined under the Company’s 2004 Stock & Incentive Plan or
any successor plan as in effect on the date of a Change in Control) or more than
twenty-four (24) months following a Change in Control, shall commit a material
breach of this Agreement, or (B) upon or during the twenty-four (24) month
period following a Change in Control, shall commit a “material breach of its
obligations under this Agreement” (as defined in the last sentence of this
Section 3.4(c)); (ii) Executive gives written notice to the Company specifying
the nature of such breach within thirty (30) days after the occurrence of such
material breach; and (iii) the Company shall not have remedied such breach
within thirty (30) days after receipt of such notice, Executive shall have the
right and option to terminate



6
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------




this Agreement and his employment within ninety (90) days thereafter, which
termination shall be treated as a termination other than a Termination for Cause
(and other than a Termination for Disability or a termination due to death)
under this Section 3.4 and Executive shall be entitled to payments and benefits
in accordance with Section 3.4(a). For purposes of Section 3.4(c)(i)(B) only, a
“material breach of its obligations under this Agreement” by the Company shall
mean any of the following which occur without the consent of Executive: (I) the
assignment to Executive of any duties inconsistent with his position, authority
or responsibilities as contemplated by Section 1.1 hereof, or any action by the
Company that results in a diminution in such position, authority or
responsibilities (excluding for these purposes an isolated and insubstantial
action not taken in bad faith and, if remediable, which is remedied by the
Company within thirty (30) days after receipt of notice thereof given by
Executive within thirty (30) days after the occurrence of such action); (II) any
failure by the Company to comply with the compensation and benefits provisions
of Section 2 hereof; or (III) the relocation of the Company’s principal
executive offices to a location more than thirty (30) miles from its current
location in Cincinnati, Ohio.


3.5 CONTINUED EMPLOYMENT UNTIL THE EXPIRATION OF THE TERM. In the event that
Executive remains continuously employed with the Company until the expiration of
the Term, Executive shall be entitled to the payments, vesting and benefits
under Section 3.4(a) (other than Section 3.4(a)(i)) with the last day of the
Term (the “Expiration Date”) being treated as the date of the termination of
employment for purposes of Section 3.4(a).


3.6    VOLUNTARY TERMINATION. Executive may voluntarily terminate this Agreement
and his employment prior to the expiration of the Term (other than on account of
the Company’s material breach of this Agreement or “material breach of its
obligations under this Agreement,” in each case, as described in Section
3.4(c)(i)) by giving the Company 60 days advance written notice of such
termination. In the event Executive voluntarily terminates his employment for
any reason during the Term (other than on account of the Company’s material
breach of this Agreement or “material breach of its obligations under this
Agreement,” in each case, as described in Section 3.4(c)(i)), all payments to
Executive under Section 2 shall cease, with the exception of the Accrued
Obligations.


3.7 CHANGE IN CONTROL ADJUSTMENTS. Executive will not be entitled to any payment
(including tax gross-up payments) in respect of any taxes he may owe pursuant to
Section 4999 of the Internal Revenue Code. In the event that any change in
control benefits or other benefits otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this Section 3.7, would be subject to the excise tax imposed by Section
4999 of the Code, then any change in control benefits and other benefits
hereunder shall be either (x) delivered in full, or (y) delivered as to such
lesser extent which would result in no portion of such benefits being subject to
excise tax under Section 4999 of the Code, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income and
employment



7
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------




taxes and the excise tax imposed by Section 4999 of the Code (and any equivalent
state or local excise taxes), results in the receipt by Executive on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under Section 4999 of the Code.
Unless the Company and Executive otherwise agree in writing, any determination
required under this Section 3.7 will be made in writing by independent public
accountants as the Company and Executive agree (the “Accountants”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section
3.7, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive agree to furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this provision. The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this provision. Any reduction in payments and/or benefits
required by this provision shall occur in the following order: (1) reduction of
cash payments, (2) reduction of vesting acceleration of equity awards; and (3)
reduction of other benefits paid or provided to Executive, provided that any
reductions of payments or benefits will first occur from payments or benefits
which are not subject to Code Section 409A (as defined in section 6.14) and then
from payments or benefits which are subject to Code Section 409A and with any
reductions occurring first from the latest payment to be made or benefit to be
provided and continuing in such reverse order until no further reductions are
required. In the event that acceleration of vesting of equity awards is to be
reduced, such acceleration of vesting shall be cancelled in the reverse order of
the date of grant for Executive’s equity awards. If two or more equity awards
are granted on the same date, each award will be reduced on a pro-rata basis.


3.8 RELEASE; COMPLIANCE WITH COVENANTS; RESIGNATIONS. Any payments, vesting or
benefits made or provided pursuant to Section 3.4 or Section 3.5 hereof (other
than the Accrued Obligations) are subject to Executive’s compliance with the
provisions of Section 4 hereof, other than inadvertent, immaterial violations of
such provisions that are cured promptly upon written notice of such violation
delivered to Executive by the Company. In addition, Executive’s rights with
respect to any payments, vesting or benefits made or provided pursuant to
Section 3.4 or Section 3.5 hereof (other than the Accrued Obligations) will be
forfeited unless:


(a)     no later than five (5) days following Executive’s termination of
employment or the Expiration Date, as applicable, the Company delivers to
Executive a form of general release of all claims against the Company (other
than claims to enforce the provisions of Section 3.4, Section 3.5, Section 5 or
Section 6.17, and Accrued Obligations and other claims that cannot by law be
waived) in accordance with the Company’s usual form of release of claims then in
use for executive separations (the “Release”) and Executive delivers to the
Company the fully executed Release and such Release becomes non-revocable prior
to the date that is forty five (45) days after Executive’s termination of
employment (with respect to payments pursuant to Section 3.4)



8
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------




or the Expiration Date (with respect to payments pursuant to Section 3.5) (in
either case, the “Release Date”); and


(b) Executive delivers to the Company a resignation from all offices,
directorships and fiduciary positions with the Company, its affiliates and
employee benefit plans prior to the Release Date.


Notwithstanding any provision of this Agreement to the contrary, no payments,
vesting or benefits made or provided pursuant to Section 3.4 or Section 3.5
hereof (other than the Accrued Obligations) will be paid, vest or be provided
prior to the Release Date. In the event that Executive dies before all payments
pursuant to Section 3.4 or Section 3.5 have been paid, all remaining payments
shall be made to the beneficiary specifically designated by Executive in writing
prior to his death, or, if no such beneficiary was designated (or the Company is
unable in good faith to determine the beneficiary designated), to the personal
representative of his estate. For the avoidance of doubt, if Executive dies
after his termination of employment and prior to the Release Date and prior to
the date on which the requirements of Section 3.8(a) and (b) have been
satisfied, the payments and benefits described in the prior sentence shall be
provided without regard to whether the requirements of Section 3.8(a) and (b)
are satisfied.


SECTION 4. RESTRICTIVE COVENANTS


4.1 NONDISCLOSURE OF CONFIDENTIAL INFORMATION.


(a) Executive acknowledges that during the course of Executive’s employment with
the Company, Executive has had or will have access to, and knowledge of, certain
information that the Company considers confidential, and the release of such
information to unauthorized persons would be extremely detrimental to the
Company. As a consequence, Executive hereby agrees and acknowledges that
Executive owes a duty to the Company not to disclose, and agrees that without
the prior written consent of the Company, at any time, either during or after
Executive's employment with the Company, Executive will not communicate, publish
or disclose, to any person anywhere or use, any Confidential Information (as
hereinafter defined), except as may be necessary or appropriate to conduct
Executive's duties hereunder, provided Executive is acting in good faith and in
the best interest of the Company, or as may be required by law or judicial
process. Executive will use reasonable best efforts at all times to hold in
confidence and to safeguard any Confidential Information from falling into the
hands of any unauthorized person. Executive will return to the Company all
Confidential Information in Executive's possession or under Executive's control
whenever the Company shall so request, and in any event will promptly return all
such Confidential Information if Executive's relationship with the Company is
terminated for any reason and will not retain any copies thereof except that
Executive may retain copies of his own employment information relating to the
terms, conditions, benefits and performance of his employment pursuant to this
Employment Agreement. For purposes hereof, the term “Confidential Information”
shall mean any information used by or belonging or relating to any member of the
Company that is not



9
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------




known generally to the industry in which the Company is or may be engaged and
which the Company maintains on a confidential basis, including, without
limitation, any and all trade secrets and proprietary information, information
relating to the Company’s businesses and services, Executive information,
customer lists and records, business processes, procedures or standards, know
how, manuals, business strategies, records, financial information, in each case
whether or not reduced to writing or stored electronically, as well as any
information that any member of the Company advises Executive should be treated
as confidential information. Further, Confidential Information shall not include
information which is independently obtained from a third party whose disclosure
violates no duty of confidentiality to the Company or which is or becomes
publicly available through no fault of Executive.


(b) Executive acknowledges and agrees that all analyses, reports, proposals,
software, documentation, machine code and other intellectual property owned by
the Company (collectively, the “Company’s Intellectual Property”) are and shall
remain the sole and exclusive property of the Company, or as otherwise may be
noted, and that in no event shall Executive have any ownership interest therein.
In that connection, Executive hereby irrevocably assigns, transfers and conveys
to the Company all of his right, title and interest, if any, in and to the
Company’s Intellectual Property, including any rights Executive may have to
patent, copyright, trade secret or other proprietary rights in the Company’s
Intellectual Property. Executive agrees to assist the Company in every proper
way to obtain and from time to time enforce patents, copyrights, trade secrets
and all other proprietary and intellectual property rights and interest in and
to all the Company’s Intellectual Property in any and all countries, and to that
end Executive will execute and deliver all documents and other papers and
materials for use in applying for, obtaining and enforcing such patents,
copyrights, trademarks and other proprietary and intellectual property rights
and interests, as the Company may request in writing, together with any
assignments thereof to the Company or persons designated by it. Executive agrees
that the Company is appointed as his attorney to execute all such instruments
and do all such things for the purpose of assuring to the Company (or its
designee) the full benefit of the provisions of this paragraph.


4.2 NONINTERFERENCE WITH CLIENTS OR EXECUTIVES. Executive agrees that, during
the period of Executive's employment with the Company and for a period of
eighteen (18) months from the date of termination of employment for any reason,
whether voluntary or involuntary (the “Restricted Period”), Executive shall not,
on Executive's own behalf or on behalf of any other person or entity, solicit or
in any manner influence or encourage any current or prospective client,
customer, Executive or other person or entity that has a business relationship
with the Company, to terminate or limit in any way their relationship with the
Company, or interfere in any way with such relationship, and/or (b) solicit or
in any manner influence or discourage any prospective client or customer that
was contacted by the Company within the twelve (12) month period preceding
Executive’s date of termination from entering into a business relationship with
the Company.





10
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------




4.3 NONCOMPETITION. Executive agrees that, during the Restricted Period,
Executive shall neither directly nor indirectly, engage or hold an interest in
any business engaged in the Business in those geographic areas in which the
Company conducts the Business, nor directly or indirectly, have any interest in,
own, manage, operate, control, be connected with as a stockholder (other than as
a stockholder of less than five percent (5%) of the issued and outstanding stock
of a publicly held corporation), joint venturer, officer, director, partner,
employee or consultant, or otherwise engage or invest or participate in the
Business in those geographic areas in which the Company or its subsidiaries
engage in the Business. For purposes of this Agreement, "Business" shall mean
(i) the provision of pharmaceutical products and ancillary services, including,
but not limited to, specialty pharmaceutical products and support services, and
the provision of related pharmacy consulting, data management services and
medical supplies to long-term care facilities, other healthcare service
providers and recipients of services from such facilities and (ii) any other
business in which the Company or its subsidiaries are engaged in during the
Restricted Period; provided, however, that, for the avoidance of doubt, the
Company shall not be considered to be a wholesale pharmaceutical distributor.
Notwithstanding the foregoing, for purposes of this Section 4.3, the
determination of the geographic region and the definition of Business for
periods after Executive’s termination of employment shall be determined as of
the date of Executive’s termination date and shall not be expanded thereafter,
except that the definition of Business shall be expanded to include any business
in which the Company or its subsidiaries initially engage in following the date
of such termination if the Company or any such subsidiary took significant steps
to enter such business prior to the date of such termination.


4.4 ENFORCEMENT. Executive acknowledges and agrees that the provisions of this
Section 4 are reasonable and necessary for the successful operation of the
Company. Executive further acknowledges that if he breaches any provision of
this Section 4, the Company will suffer irreparable injury. It is therefore
agreed that the Company shall have the right to enjoin any such breach or
threatened breach, if ordered by a court of competent jurisdiction. The
existence of this right to injunctive and other equitable relief shall not limit
any other rights or remedies that the Company may have at law or in equity
including, without limitation, the right to monetary and compensatory damages.
In addition, Executive further acknowledges that if he breaches any provision of
this Section 4 following his termination of employment with the Company,
Executive will forfeit the right to any unpaid severance or other payments or
vesting due under this Agreement, but Executive shall not forfeit payment of
earned wages as defined by applicable law. If any provision of this Section 4 is
determined by a court of competent jurisdiction to be unenforceable in the
manner set forth herein, Executive and the Company agree that it is the
intention of the parties that such provision should be enforceable to the
maximum extent possible under applicable law. If any provisions of this Section
4 are held to be invalid or unenforceable, such invalidation or unenforceability
shall not affect the validity or enforceability of any other provision of this
Section 4 (or any portion thereof). For purposes of the restrictions of this
Section 4, references to the “Company” include reference to its subsidiaries.





11
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------




SECTION 5. INDEMNIFICATION


The Company shall indemnify Executive to the fullest extent permitted by the
Company’s charter, by-laws and applicable law. The Company shall cover Executive
under any contract of directors and officers liability insurance both during
and, while potential liability exists, after the term of this Agreement and
Executive’s employment to the same extent as the Company covers its other
officers and directors.




SECTION 6. MISCELLANEOUS PROVISIONS


6.1 ASSIGNMENT AND SUCCESSORS. The rights and obligations of the Company under
this Agreement may be freely assigned (including, but not limited to assignment
to an affiliate of the Company for purposes of payroll) and shall inure to the
benefit of and be binding upon the successors and assigns of the Company.
Executive’s obligation to provide services hereunder may not be assigned to or
assumed by any other person or entity.


6.2 NOTICES. All notices, requests, demands or other communications under this
Agreement shall be in writing and shall only be deemed to be duly given (a) on
the date of delivery if delivered by hand, (b) on the date of transmission, if
delivered by confirmed facsimile or by email, (c) on the first business day
following the date of deposit if delivered by guaranteed overnight delivery
service, or (d) on the fourth business day following the date delivered or
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:


If to the Company, to:


Omnicare, Inc.
900 Omnicare Center
201 East Fourth Street
Cincinnati OH 45202
ATT: General Counsel
Facsimile: (859) 292-5110
Email: Alexander.Kayne@omnicare.com


If to Executive to his last known address shown on the payroll records of the
Company


6.3 SEVERABILITY. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should be deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the



12
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------




scope of the covenant is reduced only to the minimum extent necessary to render
the modified covenant valid, legal and enforceable.


6.4 COMPLETE AGREEMENT. This Agreement contains the entire agreement between the
parties and supersedes previous verbal and written discussions, negotiations,
agreements or understandings between the parties, including, without limitation,
the Original Employment Agreement.


6.5 AMENDMENT AND WAIVER. This Agreement may be modified, amended or waived only
by a written instrument signed by all the parties hereto. No waiver or breach of
any provision hereof shall be a waiver of any future breach, whether similar or
dissimilar in nature.


6.6 APPLICABLE LAW. This Agreement has been made and its validity, performance
and effect shall be determined in accordance with the laws of the State of
Delaware.


6.7 CONSENT TO JURISDICTION. The parties hereby (a) agree that any suit,
proceeding or action at law or in equity (hereinafter referred to as an
“Action”) arising out of or relating to this Agreement must be instituted in
state or federal court located within Hamilton County, Ohio (b) waive any
objection which he or it may have now or hereafter to the laying of the venue of
any such Action, (c) irrevocably submit to the jurisdiction of any such court in
any such Action, and (d) hereby waive any claim or defense of inconvenient
forum. The parties irrevocably agree that service of any and all process which
may be served in any such Action may be served upon him or it by registered mail
to the address referred to in Section 6.3 hereof or to such other address as the
parties shall designate in writing by notice duly given in accordance with
Section 6.2 hereof and that such service shall be deemed effective service of
process upon the parties in any such Action. The parties irrevocably agree that
any such service of process shall have the same force and validity as if service
were made upon him or it according to the law governing such service in the
State of Ohio, and waives all claims of error by reason of any such service.


6.8 COUNTERPARTS. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.


6.9 INTERPRETATION. The headings contained in this Agreement are for reference
purposes only and shall not affect in any ways the meaning or interpretation of
this Agreement. The language in all parts of this Agreement shall in all cases
be construed according to its fair meaning, and not strictly for or against any
party hereto. In this Agreement, unless the context otherwise requires, the
masculine, feminine and neuter genders and the singular and the plural include
one another.


6.10 NON-WAIVER OF RIGHTS AND BREACHES. No failure or delay of any party herein
in the exercise of any right given to such party hereunder shall constitute a
waiver thereof unless the time specified herein for the exercise of such right
has expired, nor shall



13
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------




any single or partial exercise of any right preclude other or further exercise
thereof or of any other right. The waiver of a party hereto of any default of
any other party shall not be deemed to be a waiver of any subsequent default or
other default by such party.


6.11 NO MITIGATION OR OFFSET. Except as provided in Sections 3.4(a)(viii)
relating to future benefit coverage, Executive shall not be required to seek
other employment or to reduce any severance benefit payable to him under Section
3 hereof, and no such severance benefit shall be reduced on account of any
compensation received by Executive from the Company or any other employment. The
Company’s obligations to Executive hereunder, including, without limitation, any
obligation to provide severance benefits, shall not be subject to set-off or
counterclaim in respect of any debts or liabilities of Executive to the Company.


6.12 SURVIVAL. The provisions of Section 4 shall survive the termination the
Agreement (and any concurrent or subsequent termination of Executive’s
employment). The provisions of Section 3 shall survive any termination of
Executive’s employment during the Term of the Agreement.


6.13 SUPERSEDING AGREEMENT. In the event of any conflict between the terms of
this Agreement and the terms of any Company plan, program or policy, the terms
of this Agreement shall control; provided that the Company shall have an
appropriate opportunity to conform the terms of any such conflicting plan,
program or policy to the terms of this Agreement.


6.14 SECTION 409A.


Anything in this Agreement to the contrary notwithstanding:


(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the Code and all regulations,
guidance and other interpretive authority issued thereunder (“Code Section
409A”) so as not to subject Executive to payment of any additional tax, penalty
or interest imposed under Code Section 409A. The provisions of this Agreement
shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Code Section 409A yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to Executive.


(b) To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Code Section 409A, (i) the
amount of such expenses eligible for reimbursement, or in-kind benefits to be
provided, during any one calendar year shall not affect the amount of such
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year; (ii) reimbursement of any such expense shall be made by no
later than December 31 of the year following the calendar year in which such
expense is incurred; and (iii) Executive’s right to receive such



14
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------




reimbursements or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.


(c) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that the Company determines may be considered nonqualified
deferred compensation under Code Section 409A upon or following a termination of
employment unless such termination is also a Separation from Service and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean such a Separation from
Service.


(d) If Executive is a “specified employee” within the meaning of Treasury
Regulation Section 1.409A -1(i) as of the date of Executive’s Separation from
Service, then any payment or benefit pursuant to Section 3.4, Section 3.5 or
pursuant to any other provision of this Agreement on account of Executive’s
Separation from Service, to the extent such payment (after taking into account
all exclusions applicable to such payment under Code Section 409A) is properly
treated as deferred compensation subject to Code Section 409A, shall not be made
until the first business day after (i) the expiration of six (6) months from the
date of Executive’s Separation from Service, or (ii) if earlier, the date of
Executive’s death (the “Delayed Payment Date”). On (or within five business days
after) the Delayed Payment Date, there shall be paid to Executive or, if
Executive has died, to the representative of Executive’s estate, in a single
cash lump sum, an amount equal to the aggregate amount of the payments delayed
pursuant to the preceding sentence, plus interest thereon, compounded monthly,
at an annual rate equal to the Delayed Payment Interest Rate (as defined below)
computed from the date on which each such delayed payment otherwise would have
been made to Executive until the Delayed Payment Date. For purposes of the
foregoing, the “Delayed Payment Interest Rate” shall mean the JPMorgan Chase
prime interest rate for the first business day of the month in which the
Separation from Service occurs.


6.15    WITHHOLDING.    All amounts payable under this Agreement shall be
subject to the withholding of all applicable taxes and deductions required by
any applicable law.


6.16    CLAWBACK.     In addition to any compensation recovery (clawback) which
may be required by law and regulation, Executive acknowledges and agrees that
any compensation paid or awarded to Executive in connection with his employment
with the Company shall be subject to any clawback requirements as may be
required from time to time by law or regulation or as set forth in the Company’s
corporate governance guidelines or policies and to any similar or successor
provisions as may be in effect from time to time.


6.17    LEGAL EXPENSES. The Company shall reimburse Executive for reasonable
legal expenses incurred in preparing and negotiating this Agreement up to a
maximum amount of $20,000, subject to receipt by the Company of reasonably
detailed documentation therefor and the provisions of Section 6.14(b).



15
NEWYORK 8932888
 
 




--------------------------------------------------------------------------------




























IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.






OMNICARE INC.                    EXECUTIVE






/s/ Alexander M. Kayne                 /s/ John L. Workman
By: Alexander M. Kayne                John L. Workman
Title: SVP, General Counsel & Secretary











16
NEWYORK 8932888
 
 


